Name: Commission Regulation (EC) No 2254/95 of 26 September 1995 suspending Article 10 (1) of Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes
 Type: Regulation
 Subject Matter: economic policy;  plant product;  deterioration of the environment;  regions of EU Member States;  trade
 Date Published: nan

 27. 9 . 95 EN Official Journal of the European Communities No L 230/41 COMMISSION REGULATION (EC) No 2254/95 of 26 September 1995 suspending Article 10 ( 1 ) of Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to potatoes therefore , application of Article 10 ( 1 ) of that Regulation should be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 21 thereof, Whereas the purpose of the restriction on delivereis of ware potatoes to the Canary Islands during a sensitive period pursuant to Commission Regulation (EEC) No 2168/92 (3), as last amended by Regulation (EC) No 1967/95 (4), is to avoid disturbance of the market for the Canary Islands' production ; whereas because of the drought in 1995 that production cannot meet the demands of the local market ; whereas an immediate increase in deliveries should be permitted in order to compensate for the shortfall in local production ; whereas , HAS ADOPTED THIS REGULATION : Article 1 Article 10 ( 1 ) of Regulation (EEC) No 2168/92 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1995 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 173 , 27. 6. 1992, p. 13 . (2) OJ No L 349 , 31 . 12. 1994, p. 105. (3 OJ No L 217, 31 . 7. 1992, p. 44. (&lt;) OJ No L 189 , 10 . 8 . 1995, p. 29 .